IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs October 25, 2011

            STATE OF TENNESSEE v. SCOTTY LYNN EDMONDS

                   Appeal from the Criminal Court for Knox County
                      No. 92957     Mary Beth Leibowitz, Judge


                  No. E2011-00380-CCA-R3-CD - Filed April 23, 2012


The Defendant, Scotty Lynn Edmonds, was convicted of driving under the influence (DUI),
first offense, a Class A misdemeanor, and violation of the implied consent law, a Class C
misdemeanor. See Tenn. Code Ann. §§ 55-10-401, -406. The trial court sentenced the
Defendant to 11 months and 29 days with all but 5 days to be served on probation. In this
appeal as of right, the Defendant contends (1) that the trial court erred in denying his motion
to suppress evidence; and (2) that the evidence was insufficient to sustain his conviction for
DUI, first offense. Following our review, we affirm the judgments of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J ERRY L. S MITH and
N ORMA M CG EE O GLE, JJ., joined.

Mark E. Stephens, District Public Defender; Nathaniel H. Evans, Assistant Public Defender
(at trial); and Gianna M. Maio, Assistant Public Defender (at trial and on appeal), for the
appellant, Scotty Lynn Edmonds.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; Randall Eugene Nichols, District Attorney General; and Kyle Hixson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                               FACTUAL BACKGROUND

       As a result of an incident that occurred during the early morning hours of October 23,
2008, the Defendant was indicted for DUI, violation of the implied consent law, failure to
stop at a stop sign, speeding, and failure to drive within a single lane of traffic.1 The
Defendant filed a motion to suppress “all evidence gained as a result of his October 23, 2008
arrest” because the “seizure and search were done without warrant or probable cause.” The
State filed a response to the Defendant’s motion noting that the motion to suppress failed “to
allege any facts that would support the suppression of any evidence in this case.” The State
requested that the Defendant file an amended motion stating with particularity the facts
supporting his motion to suppress. The Defendant filed a second motion to suppress arguing
that the Defendant’s arrest “was the product of an unlawful stop because the officers had
insufficient information to justify a stop, and [their] observations . . . were insufficient for
a stop.”

        At the suppression hearing, Sergeant Stanley Cash of the Knoxville Police Department
(KPD) was the only witness. Sgt. Cash testified that at approximately 1:30 a.m. on October
23, 2008, he and KPD Officer Khan Dururvurur were working “DUI enforcement” in west
Knoxville. Sgt. Cash’s cruiser was parked, with its headlights off, facing “a four-way stop”
at the intersection of Nubbins Ridge and Morrell Road. Sgt. Cash testified that he observed
the Defendant’s “vehicle just disregard[] the stop sign” and drive “right through the
intersection.” Sgt. Cash further testified that the Defendant’s vehicle made no attempt to
slow down as it passed through the intersection. As Sgt. Cash began to pursue the
Defendant, he saw the Defendant’s taillights “leave the southbound lane and curve and cross
over into the northbound lane and then come back.” Sgt. Cash also testified that he
established that the Defendant was speeding based on “the speed [he] had to go to catch” the
Defendant. Sgt. Cash testified that the speed limit on that section of Morrell Road was 35
miles an hour and that he estimated that the Defendant was driving in excess of 50 miles an
hour. Sgt. Cash testified that he eventually caught up with the Defendant when the
Defendant’s truck stopped at a red light at the intersection of Morrell Road and Northshore
Drive. Sgt. Cash identified the Defendant as the driver of the truck.

       On cross-examination, Sgt. Cash admitted that his cruiser video did not capture the
Defendant’s vehicle crossing over into the opposite lane. Sgt. Cash explained that the
recorder was “in standby mode” and was recording “every other second to save space on the
hard drive.” Sgt. Cash also explained that while he was able to see the Defendant’s taillights,
the cruiser video camera was focused straight ahead and the Defendant was going around a
curve when he crossed into the opposite lane of traffic. Sgt. Cash stated in the warrant that
he “paced” the Defendant’s vehicle to establish his speed. However, on cross-examination,
Sgt. Cash admitted that he was not able to actually “pace” the Defendant because he could
not maintain an equal distance between his cruiser and the Defendant’s vehicle. Instead, Sgt.


1
Prior to trial, the State dismissed the charges of failure to stop at a stop sign, speeding, and failure to drive
within a single lane of traffic.

                                                      -2-
Cash explained that despite the fact he was going in excess of the speed limit, the Defendant
“was definitely pulling away from [the officers]” and “accelerating beyond” them. Sgt. Cash
testified that he did not think he would have caught up to the Defendant if it “hadn’t been
[for] the stop light.” Sgt. Cash also admitted on cross-examination that he was “not sure”
how fast he was going while pursuing the Defendant.

        Sgt. Cash’s cruiser video was played for the trial court at the suppression hearing. The
video showed Sgt. Cash positioning his cruiser on Nubbins Ridge facing the intersection with
Morrell Road. Almost immediately after Sgt. Cash turned off his headlights, the Defendant’s
headlights can be seen going through the intersection without stopping. The video then
showed Sgt. Cash pursuing the Defendant. The Defendant was significantly ahead of Sgt.
Cash, and there were portions of the video where the Defendant’s taillights could not be seen.
When Sgt. Cash eventually caught up to the Defendant, the Defendant was stopped in the left
turn lane at a red light at the intersection of Morrell Road and Northshore Drive. Based upon
the foregoing evidence, the trial court denied the Defendant’s motion to suppress and stated
that Sgt. Cash had a reasonable suspicion to stop the Defendant once he observed the
Defendant’s failure to stop at a stop sign.

        At trial, Sgt. Cash’s testimony about what he observed prior to stopping the Defendant
closely matched his previous testimony at the suppression hearing. Sgt. Cash testified that
the Defendant’s “truck just blew through the stop sign. It didn’t make any attempt to stop
at all.” According to Sgt. Cash, as he was turning right onto Morrell Road, he saw the
Defendant cross over into the opposite lane of traffic. Sgt. Cash also testified that he was
going “greater than 50 miles an hour” trying to catch up to the Defendant but the Defendant
“was still accelerating away from [him].” Based on this, Sgt. Cash estimated the Defendant’s
speed to be “between 50 and 55” miles an hour. The Defendant’s truck was stopped at the
red light at the intersection of Northshore Drive and Morrell Road when Sgt. Cash caught
up to it. Sgt. Cash testified that he then “[i]nitiate[d] a traffic stop,” noticed that the
Defendant’s “eyes were glassy,” and “detected some slurred speech.” Sgt. Cash asked the
Defendant “if he had been drinking” and the Defendant said “no.” The Defendant consented
to take a field sobriety test.

        Sgt. Cash testified that he had the Defendant step out of his truck, that he patted down
the Defendant, and then placed the Defendant in his cruiser. Sgt. Cash took the Defendant
to a nearby gas station to perform the field sobriety tests while Officer Dururvurur moved the
Defendant’s truck. Sgt. Cash explained that he took the Defendant to the gas station as “a
safety precaution” because he “didn’t want to be in the middle of an intersection or on the
side of the road” while performing the field sobriety tests. Sgt. Cash testified that he had the
Defendant attempt two field sobriety tests, the “nine step walk-and-turn” and the “one leg



                                              -3-
stand.” Sgt. Cash testified that he gave the Defendant instructions for each of the tests and
Officer Dururvurur demonstrated each of the tests before the Defendant attempted them.

        Sgt. Cash explained to the jury that the “nine step walk-and-turn” test was designed
to test a person’s “divided attention.” Sgt. Cash further explained that the test begins by
asking the driver “to stand on [a] line, put one foot in front of the other touching heel to toe,”
and to stand with his hands to the side while the officer gives the instructions. The driver is
then to take “nine heel to toe steps walking in a straight line” and on the ninth step “take a
series of small steps, turn around, [and] take nine heel to toe steps back to the original point,
counting each step.” Sgt. Cash testified that the Defendant “performed poorly on the test.”
Sgt. Cash told the jury that the Defendant did not “touch heel to toe,” that he stepped off the
line, and that he raised his arm during each set of steps. Sgt. Cash also testified that the
Defendant “seemed to have difficulty keeping his feet on the line during the instruction
phase.”

        With respect to the “one leg stand” test, Sgt. Cash explained that it was designed to
measure “divided attention,” balance, and motor skills. Sgt. Cash testified that during the
test, the driver is asked to stand on one leg with the opposite leg raised “six inches off the
ground.” The driver is to look down at his toe and count until told to stop. Sgt. Cash
testified that this test lasts for about 30 seconds. Sgt. Cash told the jury that the Defendant
performed poorly on this test and swayed, raised his arms, and put his foot down during the
test. Based on the Defendant’s performance on both the “nine step walk-and-turn” and the
“one leg stand,” Sgt. Cash concluded that the Defendant was intoxicated and not fit to drive
a motor vehicle.

       Sgt. Cash arrested the Defendant and explained to him Tennessee’s implied consent
law. Sgt. Cash testified that he explained to the Defendant the possible consequences if he
refused to submit to a blood-alcohol test. Sgt. Cash told the jury that the Defendant refused
to give him a straight answer about whether he would submit to a blood-alcohol test. The
Defendant eventually asked Sgt. Cash what would happen if he refused to submit to a blood-
alcohol test. Sgt. Cash told the Defendant that he would “be charged with implied consent”
and the Defendant responded by saying “[w]ell, charge me.” Sgt. Cash also testified that
while the Defendant was in the backseat of his cruiser, he “admitted to drinking a beer.”

        On cross-examination, Sgt. Cash admitted that there was no evidence of alcohol in the
Defendant’s truck and that the Defendant had “an orderly appearance.” Sgt. Cash testified
that he thought the Defendant was resistant to him because he “had to ask [the Defendant]
questions over and over and over and over and over again.” However, Sgt. Cash admitted
that the Defendant eventually answered his questions and that he was able to understand what
the Defendant was saying. Sgt. Cash also testified on cross-examination that when he first

                                               -4-
spoke to the Defendant, he did not smell alcohol, but when he “got closer to [the
Defendant,]” he “got a moderate odor of alcohol.” Sgt. Cash further testified on cross-
examination that the Defendant “stumbled” while walking back to the cruiser. However, Sgt.
Cash admitted that he was “not falling down” or “noticeably having difficulty walking.”

        Officer Dururvurur testified at trial that he was working with Sgt. Cash on October
23, 2008. Officer Dururvurur testified that as they escorted the Defendant from his truck to
the police cruiser, the Defendant “had problems or issues trying to balance himself,” and at
one point, the Defendant held “the bed of the truck to balance himself.” Officer Dururvurur
recalled for the jury that he demonstrated both field sobriety tests to the Defendant and that
the Defendant’s performance on the tests was unsatisfactory. Officer Dururvurur also
testified that he smelled alcohol on the Defendant’s breath when the Defendant asked
questions about the instructions for the field sobriety tests. Based on the Defendant’s
performance on the field sobriety tests, Officer Dururvurur concluded that the Defendant was
intoxicated that night.

       The jury was shown Sgt. Cash’s cruiser video at trial. In addition to the portion of the
video shown at the suppression hearing, the jury was also shown portions of the video
dealing with Sgt. Cash’s initial contact with the Defendant, the field sobriety tests, and the
Defendant’s subsequent arrest. The video showed that the Defendant was unsteady as he
walked to and from the police cruiser. During the “nine step walk-and-turn,” the Defendant
was unable to stand still during the instructions, he was unable to walk in a straight line, and
he was unable to walk heal to toe. During the “one leg stand,” the Defendant put his foot
down at least twice, swayed, and raised his arms. Once inside the cruiser, the Defendant
responded to Sgt. Cash’s questions about whether he would submit to a blood-alcohol test
by repeatedly asking if he was under arrest for DUI. Ultimately, the Defendant told Sgt.
Cash “to charge” him because he was “not drunk.”

        The Defendant told Sgt. Cash that he was “speeding, but not drunk.” The Defendant
then asked what his “probable cause” was. Sgt. Cash explained that he pulled the Defendant
over for running a stop sign, speeding, and crossing into the opposite lane of traffic. The
Defendant asked Sgt. Cash how fast he had been going. Sgt. Cash explained to the
Defendant that he estimated his speed to be over 50 miles an hour. The Defendant then
became belligerent and insisted that because Sgt. Cash did not know his exact speed, he did
not have the right to stop the Defendant. The Defendant demanded that the officers tell him
his exact speed approximately 100 times while he was in the backseat of the cruiser. When
asked for his phone number and other simple biographical information, the Defendant
responded by asking, “How fast was I going?” The Defendant’s speech was noticeably
slurred during portions of the video. The Defendant told Sgt. Cash that he suffered from no
illnesses or injuries that “he knew of.” When later asked by Sgt. Cash what he had to drink,

                                              -5-
the Defendant responded that he had “one beer,” a “tall boy,” but that did not “make [him]
drunk.”

       At trial, the Defendant testified that on October 22, 2008, he worked a ten-hour day
at a mobile home dealership. After the Defendant returned home from work and had dinner,
he went to his girlfriend’s apartment between 10:00 and 11:00 p.m. The Defendant testified
that while he was at his girlfriend’s apartment, he ate some leftover pizza and had “one beer
from a six pack.” The Defendant explained to the jury that he had gone to his girlfriend’s
apartment to end their relationship and “try to comfort her.” The Defendant testified that he
planned on staying the night at his girlfriend’s apartment but she became “emotional,” so he
decided to go home sometime after 1:00 a.m. The Defendant admitted that he “rolled
through the stop sign” at the Morrell Road and Nubbins Ridge intersection. The Defendant
explained that it was late, he “was tired,” and that it was “fairly common” for people not to
stop at the intersection. On cross-examination, the Defendant admitted that he had “been
known to roll through that stop sign” on prior occasions. The Defendant also admitted that
he was speeding that night and testified that he “was driving probably a few miles over 35.”
The Defendant denied crossing into the opposite lane of traffic.

        The Defendant admitted that he lied to Sgt. Cash when he told him he had not had
anything to drink that night. The Defendant explained his decision to lie by telling the jury
that he “had laid down . . . to take a nap” before he left, that he “was sleepy,” and that he was
“an emotional wreck” because he had “just told the woman that [he] loved that [they were]
not going to be together anymore.” The Defendant claimed that he was “scared” that he
would be “wrongly convicted of DUI” and “lose [his] license to sell” if he told Sgt. Cash that
he had consumed one beer that night. The Defendant explained that his poor performance
on the field sobriety tests was due to the fact that he was wearing “a pair of new cowboy
boots” that night, that he had an undiagnosed condition that caused his feet to “burn” and
“hurt,” and that he had rolled up socks under the arches of his feet as “homemade. . . arch
supports.” The Defendant testified that he did not tell Sgt. Cash about the problems with his
feet because he was embarrassed. The Defendant also explained that he thought the
instructions to the tests were unclear and that he was nervous because “everything [he]
own[ed] literally [was] riding” on the outcome of the field sobriety tests. The Defendant also
told the jury that he was “tired, emotionally distraught, just a horrible day, mentally,
physically exhausted” when he performed the field sobriety tests.

         The Defendant testified that he behaved the way he did after his arrest because he had
a “militant” and “persistent” personality. The Defendant told the jury that he refused to
submit to a blood-alcohol test because, at the time, he “didn’t see how it would benefit [him]
at all to do it.” The Defendant also testified that he refused a blood-alcohol test because he
was “scared” and he did not see how him “having a needle stuck in [his] arm and . . . another

                                               -6-
four or five hours of questioning” would have helped him. The Defendant explained that he
asked the officer what his exact speed was approximately 100 times because he “thought
with so much riding on that . . . [he] deserved . . . a clear answer” and not an estimation. The
Defendant also explained to the jury what he meant when he told Sgt. Cash that he had a “tall
boy.” The Defendant testified that he “was referring to” one beer out of a six pack of beer
in his girlfriend’s refrigerator that was “taller than a regular can.” The Defendant testified
that he was not intoxicated when he was stopped by Sgt. Cash. The Defendant explained that
someone was “under the influence” when they had “slurred speech, . . . the inability to make
. . . wise decisions, . . . [and] usually a lot of people are angry, confrontational.” However,
the Defendant explained that he was not intoxicated because he was “215 pounds and [he]
had dinner before [he] left [his] home. [He] had eaten pizza. One beer wouldn’t” cause him
to be intoxicated.

       Based upon the foregoing evidence, the jury convicted the Defendant of DUI, first
offense. The trial court found that the Defendant violated the implied consent law and
revoked the Defendant’s driving privileges for a period of one year. Following a sentencing
hearing, the trial court sentenced the Defendant to 11 months and 29 days. Because the
Defendant had a prior conviction for reckless driving, the trial court ordered the Defendant
to serve five days in confinement with the remainder of his sentence to be served on
probation. The Defendant filed a timely motion for new trial alleging that his arrest “was the
product of an unlawful stop because the officers had insufficient information to justify a
stop” and that the evidence was insufficient to sustain his conviction for DUI, first offense.
The trial court denied the Defendant’s motion for new trial, and this appeal followed.

                                         ANALYSIS

                                    I. Motion to Suppress

        The Defendant contends that “the officers did not have [a] reasonable suspicion to
justify” stopping him. The Defendant argues that the traffic violations observed by the
officers were “legally insufficient to provide” a reasonable suspicion that the Defendant had
committed a crime. The Defendant asserts that it was “a common practice” to “roll through”
the stop sign at the intersection of Morrell Road and Nubbins Ridge; that despite the
testimony of the officers, there was no evidence that his truck crossed into the opposite lane
of traffic; and that the officers could not establish that he was speeding because they were
unable to “pace” his vehicle. The State responds that the officers “had not only reasonable
suspicion but also probable cause to stop the [D]efendant and issue a citation after witnessing
him fail to stop at a stop sign.”




                                              -7-
       A trial court’s findings of fact on a motion to suppress are conclusive on appeal unless
the evidence preponderates against them. State v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000).
Questions about the “credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Both proof presented at the
suppression hearing and proof presented at trial may be considered by an appellate court in
deciding the propriety of the trial court’s ruling on a motion to suppress. State v. Henning,
975 S.W.2d 290, 299 (Tenn. 1998); State v. Perry, 13 S.W.3d 724, 737 (Tenn. Crim. App.
1999). However, the prevailing party “is entitled to the strongest legitimate view of the
evidence adduced at the suppression hearing as well as all reasonable and legitimate
inferences that may be drawn from that evidence.” Odom, 928 S.W.2d at 23. Furthermore,
an appellate court’s review of the trial court’s application of law to the facts is conducted
under a de novo standard of review. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001).


       The Fourth Amendment to the United States Constitution and article I, section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. Any
warrantless search or seizure is presumed to be unreasonable and requires the State to prove
by a preponderance of the evidence that the search or seizure was conducted pursuant to an
exception to the warrant requirement. State v. Simpson, 968 S.W.2d 776, 780 (Tenn. 1998).
However, a police officer may make an investigatory stop based upon reasonable suspicion,
supported by specific and articulable facts, that a criminal offense has been or is about to be
committed. Terry v. Ohio, 329 U.S. 1, 20-21 (1968); Binette, 33 S.W.3d at 218.

       A police officer must have such a reasonable suspicion in order to stop a vehicle
without a warrant. State v. Randolph, 74 S.W.3d 330, 334 (Tenn. 2002). Our supreme court
has stated that “when an officer turns on [his] blue lights,” a seizure has occurred. State v.
Pulley, 863 S.W.2d 29, 30 (Tenn. 1993). Reasonable suspicion is determined by an
examination of the totality of the circumstances. Binette, 33 S.W.3d at 218. Circumstances
relevant to an analysis of reasonable suspicion include “the officer’s objective observations
[and any] [r]ational inferences and deductions that a trained officer may draw from the facts
and circumstances known to him.” State v. Yeargan, 958 S.W.2d 626, 632 (Tenn. 1997).

       Tennessee Code Annotated section 55-8-149(c) provides that:

       Every driver of a vehicle . . . approaching a stop sign shall stop before entering
       the crosswalk on the near side of the intersection, or in the event there is no
       crosswalk, shall stop at a clearly marked stop line, but if none, then at the point
       nearest the intersecting roadway where the driver . . . has a view of
       approaching traffic on the intersecting roadway before entering the

                                               -8-
       intersection, except when directed to proceed by a police officer or traffic
       control signal.

A violation of this section is a Class C misdemeanor. Tenn. Code Ann. § 55-8-149(d). This
court has previously concluded that a defendant’s failure to stop at stop sign provides officers
with “probable cause to believe that a misdemeanor has been committed.” State v. Baker,
966 S.W.2d 429, 432 (Tenn. Crim. App. 1997); see also State v. Damond Lavonzell Macon,
No. W2001-02706-CCA-R3-CD, 2002 WL 925265, at *3 (Tenn. Crim. App. May 3, 2002)
(Wade, J.) (concluding that the defendant’s failure to stop at a stop sign provided “sufficient
basis to warrant the stop”). Both officers testified that the Defendant went through the
intersection without making any attempt to stop at the stop sign, and the cruiser video shows
the Defendant’s vehicle going through the intersection at a high rate of speed. As such, the
officers had a sufficient basis to stop the Defendant after witnessing him fail to stop at a stop
sign, regardless of whether the State could prove the remaining traffic violations.
Accordingly, we conclude that the trial court did not err in denying the Defendant’s motion
to suppress.

                                II. Sufficiency of the Evidence

          The Defendant contends that the evidence was insufficient to sustain his conviction
for DUI, first offense. The Defendant argues that he “was cooperative and had an orderly
appearance,” there was no alcohol in his vehicle, and his “performance on the field sobriety
tests . . . [was] not indicative of someone who [was] intoxicated”; therefore, the evidence was
insufficient to sustain his conviction. The State responds that the evidence was sufficient to
sustain the Defendant’s conviction.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The court
does not reweigh the evidence; rather, it presumes that the jury has resolved all conflicts in
the testimony and drawn all reasonable inferences from the evidence in favor of the state.
See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in testimony, and
the weight and value to be given to evidence were resolved by the jury. See State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997).

      A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.

                                               -9-
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “This [standard] applies to findings of guilt
based upon direct evidence, circumstantial evidence, or a combination of [both] direct and
circumstantial evidence.” State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999). To that end, the duty of this court “on appeal of a conviction is not to contemplate
all plausible inferences in the [d]efendant’s favor, but to draw all reasonable inferences from
the evidence in favor of the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

      The Defendant was convicted of DUI in violation Tennessee Code Annotated section
55-10-401. The statute states, in pertinent part:

       (a) It is unlawful for any person to drive or to be in physical control of any
       automobile or other motor driven vehicle on any of the public roads and
       highways of the state, or on any streets or alleys, or while on the premises of
       any shopping center, trailer park or any apartment house complex, or any other
       premises that is generally frequented by the public at large, while:

          (1) Under the influence of any intoxicant, marijuana, controlled
          substance, drug, substance affecting the central nervous system or
          combination thereof that impairs the driver’s ability to safely operate a
          motor vehicle by depriving the driver of the clearness of mind and
          control of himself which he would otherwise possess.

This court has held that in DUI cases, a police officer’s testimony, by itself, is sufficient
evidence to convict a defendant of DUI. See State v. Vasser, 870 S.W.2d 543, 544 (Tenn.
Crim. App. 1993) (stating that the State did not need more than the deputy’s testimony to
prove its DUI case).

        Here, both officers testified that they witnessed the Defendant run a stop sign, cross
into the opposite lane of traffic, and speed prior to being stopped. Sgt. Cash testified that
when he spoke to the Defendant, the Defendant’s eyes were glassy and his speech was
slurred. Both officers testified that the Defendant was unsteady on his feet as he approached
the police cruiser and that he smelled of alcohol. The Defendant performed poorly on two
field sobriety tests. During the “nine step walk-and-turn,” the Defendant was unable to stand
still during the instructions, he was unable to walk in a straight line, and he was unable to
walk heal to toe. During the “one leg stand,” the Defendant put his foot down at least twice,
swayed, and raised his arms. Based upon this, both officers testified that they believed the
Defendant was intoxicated. The Defendant refused a blood-alcohol test and became
belligerent once he was placed in the backseat of the cruiser. The Defendant’s speech was
noticeably slurred during portions of the cruiser video. The Defendant eventually admitted
to Sgt. Cash that he had a “tall boy” beer that night. It was well within the purview of the

                                             -10-
jury to accredit the officers’s testimony over the Defendant’s. Based upon the foregoing, we
conclude that the evidence was sufficient to sustain the Defendant’s conviction for DUI, first
offense. See State v. Troutman, 327 S.W.3d 717, 726 (Tenn. Crim. App. 2008) (concluding
that the evidence was sufficient to sustain the defendant’s conviction for DUI, first offense,
where police officer had to “waive down” the defendant to get him to stop at a roadblock,
the defendant’s speech was slurred, the defendant smelled of alcohol, the defendant failed
three field sobriety tests, and the defendant admitted to drinking a “hot beer” that night).

                                      CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.




                                                    ________________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                             -11-